Citation Nr: 0611482	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-33 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent from October 1, 2001 to August 9, 2002, in excess of 
30 percent from December 1, 2002 to August 20, 2003, and in 
excess of 50 percent from January 1, 2006, for status post 
residuals of a left hip replacement with a history of a 
fractured femur and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from April 1979 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  In that rating decision, the RO 
denied a claim for service connection for a low back 
disability.  The RO also granted service connection for 
degenerative joint disease of the left hip, evaluated as 10 
percent disabling.  The veteran perfected an appeal as to the 
rating assigned for the left hip disability.  The veteran 
filed a notice of disagreement as to the denial of service 
connection for a low back disability, thereby initiating an 
appeal for that claim, but did not file a substantive appeal 
as to that claim to perfect the appeal.  Therefore, the claim 
for entitlement to service connection for a low back 
disability is not a part of the current appeal.

While this appeal has been pending, in a November 2003 rating 
decision, the RO recharacterized the veteran's left hip 
disability as status post left hip replacement, with a 
history of a fractured femur and degenerative joint disease.  
In that rating decision, the RO assigned a temporary total 
(100 percent) rating for a period of convalescence from 
August 10, 2002, to November 30, 2002, with a 30 percent 
rating assigned effective from December 1, 2002.  38 C.F.R. 
§ 4.30 (2005).  The RO also assigned a 100 percent schedular 
rating pursuant to Diagnostic Code 5054, which provides for 
such a rating for one year following such prosthetic 
replacement.  Following the one-year prescribed period, the 
RO in a June 2005 rating decision proposed to rate the 
residuals of the veteran's left knee replacement as 50 
percent disabling, which was later implemented in an October 
2005 rating decision, with an effective date of January 1, 
2006.

Since the disability ratings assigned during the appeal did 
not constitute a full grant of the benefit sought, the issue 
concerning the degree of disability remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Further, 
because the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the claim essentially involves the propriety of the initial 
disability ratings assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  However, the periods of a total (100 
percent) rating under 38 C.F.R. § 4.30 and Diagnostic Code 
5054, are not at issue in the veteran's claim.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  For the period from October 1, 2001 to August 9, 2002, 
the veteran's service-connected left hip disability, was 
characterized by degenerative joint disease and resulted in 
painful rotation, with no complaints of weakness, 
fatigability, decreased endurance, incoordination or flare 
ups; and was productive of no more than slight hip 
disability.

3.  For the period from December 1, 2002 to August 20, 2003, 
the veteran's service-connected left hip disability resulted 
in a decreased range of motion due to pain, fatigue, 
weakness, lack of endurance and incoordination; and was 
productive of marked hip disability. 

4.  For the period from January 1, 2006 forward, the 
veteran's service-connected status post left hip replacement 
is manifested by moderately severe residual weakness, pain, 
and limitation of motion.  


CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent for 
degenerative joint disease of the left hip is not warranted, 
for the period from October 1, 2001 to August 9, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.20, 4.45, 4.59, 4.71a, Diagnostic Codes 5250, 5251, 
5252, 5253, 5254, 5255 (2005).

2.  A disability rating in excess of 30 percent for 
degenerative joint disease of the left hip is not warranted, 
for the period from December 1, 2002 to August 20, 2003.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5250, 5251, 
5252, 5253, 5254, 5255 (2005).

3.  A disability rating in excess of 50 percent for status 
post residuals of a left replacement with a history of 
fractured femur and degenerative joint disease is not 
warranted, for the period from January 1, 2006.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5054, 5250, 5251, 5252, 
5253, 5254, 5255 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C.           § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

In this case, the claim arises from an August 2002 rating 
decision in which service connection was granted and an 
initial rating was assigned.  The veteran appealed from that 
decision as to the initial rating assigned.  The veteran was 
notified prior to that decision of the types of evidence 
needed to substantiate the claim of entitlement to service 
connection.  However, as indicated, the appealed claim here 
pertains to the initial rating assigned.  In a October 2005 
letter, the veteran was notified of the types of evidence 
needed in order to substantiate his claim of entitlement to 
an initial evaluation in excess of that assigned for his 
service-connected disability, as well as the types of 
evidence VA would assist him in obtaining.  In addition, the 
veteran was informed of his responsibility to identify, or 
submit directly to VA medical evidence that shows that the 
condition has gotten worse; and was notified of general 
rating considerations.  

The RO further asked the veteran to submit any evidence in 
his possession that pertains to his claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
after VCAA-compliant notice was sent to the veteran, the 
claim was followed by readjudication.  Thus, the Board 
determines that any defect concerning the timing of the VCAA 
notice requirements, as well as any defect related to not 
providing a single notice to the veteran covering all content 
requirements, was harmless and resulted in no risk of 
prejudice to the veteran.  38 C.F.R. § 20.1102 (2005).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for a higher initial rating for the 
veteran's service-connected left hip disability.  38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the information and 
evidence associated with the claims file consist of the 
veteran's service personnel and medical records, post service 
medical records, reports of VA examinations in connection 
with his claim, and the veteran's statements.

Additionally, where the claims involve entitlement to an 
increased rating, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
require notice that an effective date will be assigned if an 
increased rating is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as the Board concludes below that the preponderance 
is against the veteran's claim for an evaluation in excess of 
that now in effect, any questions as to the appropriate 
effective date to be assigned is rendered moot.

II.  Analysis of Claim: Initial Evaluation of Left Hip 
Disability

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 
589 (1995); 38 C.F.R. 4.1.  If there is disagreement with the 
initial rating assigned following a grant of service 
connection, the entire history of the disability must be 
considered and, if appropriate, separate ratings can be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pursuant to Diagnostic Code 5054, prosthetic replacement of a 
hip joint is rated 100 percent for one year following 
implantation of the prosthesis.  (The one-year total rating 
commences after a one-month convalescent rating under 38 
C.F.R. § 4.30). At the end of the one-year period, ratings 
are assigned on the basis of the severity of residuals, and 
require a minimum rating of 30 percent.  A 50 percent 
evaluation is warranted for a hip replacement manifested by 
moderately severe residuals of weakness, pain, or limitation 
of motion.  A 70 percent evaluation is warranted for a hip 
replacement manifested by markedly severe residual weakness, 
pain, or limitation of motion, and a 90 percent evaluation 
may be assigned for painful motion or weakness such as to 
require the use of crutches.  38 C.F.R. § 4.71a, Diagnostic 
Code 5054.

The normal range of motion of the hip is to 125 degrees of 
flexion and to 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II (2004).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2005) below, provide criteria for rating hip and thigh 
disabilities.

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion to 45 degrees; a 20 percent rating 
where flexion is limited to 30 degrees; a 30 percent rating 
where flexion is limited to 20 degrees; and a 40 percent 
rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction such that the legs cannot be 
crossed or there is limitation of rotation such that it is 
not possible to toe out more than 15 degrees.  A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees.

Diagnostic Code 5254 provides for assignment of an 80 percent 
rating for flail joint, which is defined as a joint 
exhibiting abnormal or paradoxical mobility.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 637.   

Diagnostic Code 5255 provides for assignment of ratings for 
impairment of the femur (fracture, or malunion).  For 
impairment due to malunion of the femur with knee or hip 
disability, a 10 percent rating is assignable for slight knee 
or hip disability; a 20 percent rating is assignable for 
moderate knee or hip disability; and a 30 percent disabling 
evaluation is warranted for marked knee or hip disability.  
Diagnostic Code 5255 also provides for the assignment of a 60 
percent evaluation for either fracture of surgical neck of 
the femur with false joint, or for fracture of shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, and weight bearing preserved with the aid of a brace.  
Finally, assignment of an 80 percent evaluation is warranted 
for a spiral or oblique fracture of shaft or anatomical neck 
of the femur, with nonunion, and loose motion. 

(1)  For the Period from October 1, 2001 to August 9, 2002

The veteran's left hip disability is assigned a 10 percent 
rating during the period from October 1, 2001 to August 9, 
2002.  Here during this period, the only medical evidence of 
record material to the decision is that contained in the 
report of a March 2002 VA general examination.  

During the March 2002 VA general examination, the veteran 
reported that over the years, he had recurrent left hip pain.  
The report noted that there was a diagnosis of degenerative 
joint disease.  The veteran reported that his left hip was 
his primary complaint, that he was on no medication 
presently; and he did not claim having any weakness, 
fatigability, decreased endurance, incoordination or flare 
ups.

On examination of the left hip, there was an oblique linear 
surgical scar over the left hip and left lateral buttocks.  
The examiner found that the hip exhibited no tenderness to 
palpation, and no swelling or deformities.  On range of 
motion study, flexion was to 100 degrees, extension to 50 
degrees, abduction to 40 degrees, adduction to 45 degrees, 
external rotation to 30 degrees, and internal rotation to 30 
degrees.  The femur rotated fairly freely but the veteran 
complained of pain with rotation.  The examiner noted that 
there was no weakness, fatigability, decreased endurance, or 
incoordination.  The report concludes with a diagnosis of 
recurrent left hip pain; diagnosis of degenerative joint 
disease.

On review, the record does not show limitation of motion of 
the left thigh to 30 degrees or limitation of abduction 
beyond 10 degrees, which are criteria necessary to warrant a 
higher evaluation for the left hip hip, pursuant to 
Diagnostic Codes 5252 or 5253.  Thus an evaluation greater 
than 10 percent is not warranted. 

The current 10 percent evaluation is based on evidence of 
pain with limitation of motion with a diagnosis of 
degenerative joint disease.  On VA examination, the veteran 
complained of pain with rotation.  However, there was no 
objective evidence of weakness, fatigability, decreased 
endurance, or incoordination.  Thus, the Board finds that a 
higher evaluation for additional disability based on 
functional loss is not appropriate.  See DeLuca, supra.; 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005).

There is no also evidence during the period from October 1, 
2001 to August 9, 2002, of impairment of the femur, flail hip 
joint, or ankylosis of the hip.  Therefore Diagnostic Codes 
5255, 5254, or 5250 are not for application.  In sum, the 
Board concludes that an evaluation in excess of 10 percent 
for the left hip disability is not warranted.

Hence, a disability rating in excess of 10 percent for the 
period from October 1, 2001 to August 9, 2002, is denied.  
See 38 C.F.R. § 4.7.

(2)  For the Period from December 1, 2002 to August 20, 2003

The veteran's left hip disability is assigned a 30 percent 
rating during the period from December 1, 2002 to August 20, 
2003.  

Medical records from Walter Reed Army Medical Center show 
that on August 10, 2002, the veteran injured his left hip 
while playing racquetball.  He was taken to an emergency room 
where X-ray examination showed a left femoral head fracture.  
That day he was transferred to Walter Reed Army Medical 
Center where he stayed for 11 days.  On hospital day one, he 
underwent open reduction internal fixation of left femoral 
head.  The next day he underwent a CT scan that revealed left 
hip intra-articular fragments.  On hospital day three he 
underwent open left hip fragment excision.  After the second 
procedure he complained of decreased sensation in the left 
leg.  Examination revealed femoral nerve palsy manifested as 
left foot drop and inability to extend the left knee.  These 
symptoms were thought to be secondary to retraction of the 
acetabulum during the second procedure.  Subsequently the 
veteran demonstrated gradual improvement in neuropraxia, and 
he participated in physical therapy. 

Medical records from Walter Reed Army Medical Center show 
that the veteran was seen in September to assess the femoral 
nerve symptoms.  One record at that time noted a history of 
fragment excision and associated femoral nerve palsy.  That 
record contains an assessment of left femoral head open 
reduction internal fixation with resolving femoral nerve 
palsy.  An electrodiagnostic report dated in September 2002, 
shows that the veteran was being examined for complaints of 
experiencing foot dorsiflexion and eversion weakness; and 
numbness in the lateral thigh and leg.  That report contains 
an interpretation of results of (1) this is an abnormal 
electrodiagnostic examination study; (2) There is 
electrodiagnostic examination evidence of a left sciatic 
neuropathy, with axonal loss in both the peroneal and tibial 
portions; there is evidence of reinnervation to the 
peronealinnervated muscles; and (3)  EMG of the lumbar 
paraspinals was not performed because of anticoagulation, but 
the history and physical examination do not suggest a lumbar 
radiculopathy.

Later in September 2002, the veteran was admitted to Walter 
Reed Army Medical Center, where he underwent further 
treatment.  He was presently experiencing severe pain with 
minor stimuli, a symptom which was getting progressively 
worse over the past two weeks.  The veteran underwent a 
lumbar sympathetic block in treatment of symptoms and was 
discharged in early October 2002.

In a statement dated November 29, 2002, a physician from the 
Department of Orthopaedic Surgery and Rehabilitation, at 
Walter Reed Army Medical Center, provided an update on the 
status of the veteran's left hip disability.  The physician 
noted that the veteran sustained a left femoral head fracture 
dislocation on August 10, 2002; that this was treated that 
evening with an open reduction and internal fixation; and 
that the postoperative course had been complicated by 
weakness of the left leg, a pulmonary embolus, and 
postoperative hematoma.  The physician indicated that the 
current injury carries a high incidence rate of avascular 
necrosis (loss of blood flow to the femoral head with 
collapse of the hip joint) with a high likelihood of future 
surgery and need for a total hip replacement.  The physician 
stated that at the veteran's last visit, on November 21, 
2002, the veteran had advanced to progressive weight bearing 
with continued rehabilitation and progressive return to work. 

During a May 2003 VA examination, the veteran reported 
constant pain with walking, bending, or climbing stairs, and 
that bed rest had been prescribed in the past.  He reported 
that he had functional impairment with lack of mobility, that 
he could not move weights, that walking is limited and he is 
unable to run.  He reported that he lost approximately three 
months of work as a result of his left hip problem-from 
August to November 2002.

On examination, the veteran's gait was abnormal.  He was 
using a cane and was limping.  There was a 26 x .5 cm 
surgical scar over the left hip and buttock.  On range of 
motion testing, flexion was to 110 degrees with pain 
beginning at 90 degrees (normal range is from 0-125 degrees); 
extension was to 30 degrees (normal range is from 0-30 
degrees); adduction to 20 degrees with pain (normal range is 
from 0-25 degrees); abduction to 30 degrees with pain (normal 
range is from 0-45 degrees); external rotation to 30 degrees 
with pain (normal range is from 0-60 degrees); internal 
rotation to 30 degrees with pain (normal range is from 0-40 
degrees).  The examiner noted with respect to DeLuca, that 
there was decreased range of motion of the left hip due to 
pain, fatigue, weakness, lack of endurance, and 
incoordination; and that the veteran does not use crutches.

During a July 2003 VA examination, the veteran reported 
complaints including of left hip problems.  On examination, 
the veteran walked with a limp and used a cane, and had 
definite weakness in the left lower extremity.  On range of 
motion testing, flexion was limited to 90 degrees.  Even 
though he goes to about 20 degrees of rotation in each 
direction, he had definite aggravation and more pain.  X-ray 
examination of the left hip revealed evidence of degenerative 
changes and evidence of internal fixation of a large fragment 
of the femoral head.  Examination also showed that there was 
definite weakness of dorsiflexion of the ankle and complete 
lack of ankle reflexes on the left side.  The report contains 
a diagnosis of status post internal fixation of the left 
femoral head as well as status post laminectomy and permanent 
disability.  

The claims file contains two addendums to the July 2003 VA 
examination, provided in September and October 2003.  
Although dated after August 2003 when the veteran underwent a 
left total hip arthroplasty (discussed below), these 
addendums are provided by the examiner who conducted the July 
2003 VA examination, and are based on the condition of the 
veteran's left hip at the time of that examination.  In the 
September 2003 addendum, the examiner stated that pain and 
stiffness were factors affecting the limitation of function 
of the left hip.  The examiner stated that passive range of 
motion was not done due to pain and previous surgery; and 
that the veteran had left hip traumatic degenerative joint 
disease.  

In the October 2003 addendum, the examiner reported the 
following ranges of motion of the left hip: extension from 0 
to 30 degrees, limited by pain and hardware from surgery; 
flexion from 0 to 90 degrees; adduction from 0 to 25 degrees; 
abduction from 0 to 45 degrees; external rotation and 
internal rotation, both from 0 to 20 degrees, limited by pain 
and hardware from surgery.  The examiner stated that passive 
range of motion testing was not done due to pain and previous 
surgery, and this would have caused unnecessary and possibly 
damaging stress on the left hip.  The examiner opined that 
the left hip range of motion was limited by pain, but not by 
fatigue, weakness, incoordination or lack of endurance.  The 
examiner opined that the left hip fracture was at least as 
likely as not related to the left hip problems in service; 
and that there was no difference between the signs and 
symptoms of these two conditions. 

In evaluating the left hip disability during the period from 
December 1, 2002 to August 20, 2003, the Board first notes 
that the service connected left hip disability does not 
include symptoms associated with findings of femoral nerve 
palsy associated with a history of fragment excision 
conducted at Walter Reed Army Medical Center in August 2002.  
However, to the extent that it is not possible to separate 
the effects of a nonservice-connected condition from those of 
a service-connected condition, reasonable doubt should be 
resolved in the appellant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  Any such reasonable doubt as to 
inseparable effects will be resolved in the appellant's 
favor.

For the period from December 1, 2002 to August 20, 2003, the 
most important medical evidence of record is that contained 
in the reports of VA examinations in May and July 2003, 
including later addendums to the latter.  

The evidence of record does not support an evaluation in 
excess of 30 percent for the veteran's service-connected left 
hip disability, under Diagnostic Code 5255.  Reports from VA 
examinations in May and July 2003, as well as other medical 
evidence from the period under consideration, do not show 
nonunion of the femur with weight bearing preserved with the 
aid of a brace, or false joint.  As such, an evaluation 
greater than 30 percent disabling under Diagnostic Code 5255 
is not for assignment.

The Board has considered other diagnostic codes relating to 
the hip and thigh. Diagnostic Code 5250 is not for 
application since the evidence does not show ankylosis of the 
left hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2005). 
Diagnostic Code 5251 is not for application, as extension has 
not been shown to be limited to 5 degrees.  Additionally, a 
10 percent evaluation is the highest rating under Diagnostic 
Code 5251, and therefore, the current 30 percent rating is 
more favorable to the veteran.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251 (2005). 

Diagnostic Code 5252, for limitation of flexion of the thigh, 
is also not for assignment, as the evidence of record shows 
that the left leg does not experience flexion limited to 10 
degrees, which is the required criteria for an evaluation in 
excess of 30 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5252 (2005).  

Diagnostic Code 5253, for impairment of the thigh, is not 
applicable because it has not been shown that the veteran 
experiences limitation of abduction of the thigh, in motion 
lost, beyond 10 degrees, limitation of adduction of the 
thigh, to the extent that he cannot cross his legs, or 
limitation of rotation of the thigh, to the extent that he 
cannot toe-out more than 15 degrees in the left leg.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5253 (2005).  Finally, 
Diagnostic Code 5254 is not for application since the 
evidence does not show a flail joint in the left hip. 38 
C.F.R. § 4.71, Diagnostic Code 5254 (2005).

With respect to the diagnostic codes pertaining to range of 
motion of the hip, the examiner at the May 2003 VA 
examination stated that there was decreased range of motion 
of the hip due to pain, fatigue, weakness, lack of endurance, 
and incoordination.  Even considering those factors, however, 
the findings regarding the ranges of motion of the hip 
(flexion to 110 and 90 degrees) do not meet limitations 
(flexion limited to 10 degrees) that would approximate the 
criteria necessary in order to warrant an evaluation in 
excess of 30 percent.  Thus, the Board finds that a higher 
evaluation for additional disability based on functional loss 
is not appropriate. See DeLuca, supra.; 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2005); see also 38 C.F.R. §§ 5251, 5252, 5253.

Hence, a disability rating in excess of 30 percent for the 
period from December 1, 2002 to August 20, 2003, is denied.  
See 38 C.F.R. § 4.7.

(3)  For the Period from January 1, 2006

The veteran's left hip disability is assigned a 50 percent 
rating during the period beginning January 1, 2006.

Medical records from Walter Reed Army Medical Center show 
that the veteran was admitted on August 21, 2003 and 
underwent a left total hip arthroplasty.  The report noted 
that the veteran had had ORIF (open reduction internal 
fixation) with four Herbert screws and had failed 
conservative treatment.
 
In a September 2003 statement from a physician, Director, 
Adult Reconstruction, at Walter Reed Army Medical Center, he 
opined that the veteran's current condition, recovering from 
left total hip arthroplasty, was directly related to his 
preexisting condition of left hip degenerative joint disease 
treated while in active service.

During a March 2005 VA examination, the veteran reported 
complaints of pain in the thigh worsened by long walking and 
climbing stairs.  His medications included Percocet, Bextra, 
OxyContin, and Tramadol.  On examination, the veteran had 
normal posture, and needed the help of a cane to walk because 
of foot drop.  The report contains findings of two linear 
scars on the left hip, and one is 24 cm and the other is 14 
cm.  These were stable, level, without keloid formation or 
edema.  There was no limitation of motion due to the scars; 
and there was no ankylosis.

On range of motion testing, flexion was from 0 to 90 degrees 
(normal 0-125 degrees); extension from 0 to 15 degrees 
(normal 0-30); adduction from 0 to 15 degrees (normal 0-45); 
abduction from 0 to 30 degrees (normal 0-25); external 
rotation from 0 to 35 degrees (normal 0-60); and internal 
rotation from 0 to 20 degrees (normal 0-40).  There was pain 
at the end of range of motion.  There was no ankylosis.  The 
range of motion was not additionally limited by fatigue, 
weakness, lack of endurance or incoordination.  The veteran 
did have a mild left foot drop and decreased sensation in the 
left leg from the sciatic nerve injury.  The report contains 
a diagnosis of status post left hip replacement: he has a 
history of fracture and degenerative joint disease status 
post left hip replacement; there is evidence of sciatic nerve 
injury as described above.

Here, the most important medical evidence of record is the 
report of the March 2005 VA examination, which took place 
prior to the end of the one-year convalescent period (during 
which time the left hip disability was evaluated as 100 
percent disabling). 

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of the currently assigned 50 
percent disability rating under Diagnostic Code 5054 during 
the period beginning January 1, 2006.

The veteran does use a cane for walking support due to the 
left hip disability. Further the recent examiner noted that 
the veteran had pain at the end of ranges of motion.  
However, no physician has indicated that the veteran's 
residuals are markedly severe, or that crutches are medically 
necessary, so as to warrant an increased disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5054.    

The Board also has considered whether a disability rating in 
excess of 50 percent for the veteran's left hip disability is 
warranted under other potentially applicable diagnostic 
codes.  However, in the absence of evidence of disability 
comparable to hip ankylosis or flail hip joint, evaluation 
under Diagnostic Codes 5250 or 5254 would be inappropriate.  

There are findings with respect to ranges of motion of the 
hip that indicate considerable limitation of motion.  For 
instance, limitation of the range of motion for flexion was 
to 90 degrees, which represents a 28% decrease as compared to 
the normal range of motion to 125 degrees; abduction was 
limited to 30 degrees (33% limitation compared to normal 
range to 45 degrees); extension was limited to 15 degrees 
(50% limitation over normal); adduction  was limited to 15 
degrees (40% limitation); external rotation was limited to 35 
degrees (42% limitation); and internal rotation was limited 
to 20 degrees (50% limitation).  However, none of the 
relevant Diagnostic Codes provide for a rating in excess of 
the existing 50 percent assigned for the period since January 
1, 2006.

With respect to the diagnostic codes pertaining to range of 
motion of the hip, the examiner at the March 2005 VA 
examination stated that there was no decreased range of 
motion of the hip due to fatigue, weakness, lack of 
endurance, or incoordination.  The Board notes here that 
findings of mild let foot drop and decreased sensation in the 
left leg have been associated with a sciatic nerve injury not 
part of the service connected left hip disability.  Thus, the 
Board finds that a higher evaluation for additional 
disability based on functional loss is not appropriate.  See 
DeLuca, supra.; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); see 
also 38 C.F.R. §§ 5251, 5252, 5253.
 
Hence, a disability rating in excess of 50 percent for the 
period from January 5, 2004, is denied.  See 38 C.F.R. § 4.7.

(4) Conclusion and Extraschedular Consideration

In view of the above, the Board concludes that an evaluation 
in excess of that currently assigned by the RO is not 
warranted for any of the three periods considered above.  In 
reaching the foregoing decision, the Board has considered 
application of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102. 

The Board has also considered whether the veteran's left hip 
disability has resulted in so exceptional or unusual a 
disability picture, so as to warrant referral for 
consideration of a higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the 
September 2005 Statement of the Case).

The veteran has reported that he lost time from work after 
his August 2002 injury in which he sustained a fracture of 
the left femur.  During that time, he was assigned a 
temporary total rating for convalescence.  Other than that, 
he has not demonstrated an economic impact from the lost time 
other than that which is compensated by his schedular rating.  
The record thus does not show marked interfere with 
employment and there have not been frequent periods of 
hospitalization.

In the absence of evidence of these factors, the criteria for 
referral for consideration of an extraschedular rating have 
not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for degenerative 
joint disease of the left hip, for the period from October 1, 
2001 to August 9, 2002, is denied.

A disability rating in excess of 30 percent for degenerative 
joint disease of the left hip, for the period from December 
1, 2002 to August 20, 2003, is denied.

A disability rating in excess of 50 percent for status post 
residuals of a left hip replacement with a history of a 
fractured femur and degenerative joint disease, for the 
period from January 1, 2006, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


